Case 4:21-cv-00841-O Document 1-3 Filed 07/12/21   Page 1 of 5 PageID 11




                   EXHIBIT 3a
     Case 4:21-cv-00841-O Document 1-3 Filed 07/12/21                 Page 2 of 5 PageID 12
                                                                                                      FILED
                                                                                         TARRANT COUNTY
                                                                                          6/11/2021 1:15 PM
DARYOUSH TOOFANIAN, ESQ.                                                                THOMAS A. WILDER
BAR NO. 24039801                                                                           DISTRICT CLERK
RAD LAW FIRM
8001 LBJ FWY, SUITE 300
DALLAS, TEXAS 75251
PH: 972-661-1111
FAX: 972-661-3537                               352-325822-21
                                 CAUSE NO. _________________

ELIDIO NAVA,                                   §                       IN THE DISTRICT COURT
PLAINTIFF,                                     §
                                               §
V.                                             §                      _____ JUDICIAL DISTRICT
                                               §
THE BOEING COMPANY AND                         §
DAVID MARC BINNIX,                             §
DEFENDANTS.                                    §                       TARRANT COUNTY, TEXAS

                              PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE:

        NOW COMES ELIDIO NAVA complaining of and against THE BOEING COMPANY

and DAVID MARC BINNIX, Defendants, and for cause of action would respectfully show the

Court the following:

I. DISCOVERY CONTROL PLAN LEVEL and EXPEDITED ACTIONS STATEMENT

        1.01     Pursuant to Texas Rules of Civil Procedure Rule 190.3, Plaintiff requests that

discovery be conducted in accordance with Discovery Control Plan-Level 3.

        1.02     Plaintiff seeks damages in excess of one million dollars.

                                II. JURISDICTION AND VENUE

        2.01     This Court has jurisdiction and venue over the parties and subject matter of these

claims because the amount in controversy is within the jurisdictional limits of this Court, and

when the events giving rise to the collision occurred in Tarrant County.

                                  III. PARTIES AND SERVICE

        3.01     Plaintiff is an individual residing in Tarrant County, Texas.




PLAINTIFF’S ORIGINAL PETITION                                                              Page 1 of 4
   Case 4:21-cv-00841-O Document 1-3 Filed 07/12/21                  Page 3 of 5 PageID 13



        3.02   Defendant, THE BOEING COMPANY, is a foreign corporation organized and

existing under the laws of the State of Delaware who may be served with citation through its

registered agent CORPORATION SERVICE COMPANY D B A + at its registered address 211

E. 7TH STREET SUITE 620 AUSTIN, TX 78701.

        3.03   Defendant DAVID MARC BINNIX, is an individual who is a nonresident of the

State of Texas and is a citizen of the State of Utah. Defendant DAVID MARC BINNIX usual

place of abode is 4277 LAKEVIEW DR, OGDEN, UT 84403-3219. Pursuant to Texas Civil

Practice & Remedies Code $ 17.062(a), he may be served with process by serving the

CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION AT 125 E. 11TH STREET,

AUSTIN, TEXAS 78701-2483, as Defendant DAVID MARC BINNIX’s agent for service because

Defendant DAVID MARC BINNIX’s was a party to a collision while operating a motor vehicle

in Texas.

                                            IV. FACTS

        4.01   On October 24, 2019, On that date, Plaintiff ELIDIO NAVA, was stopped for

traffic eastbound on 300 W. Airport Freeway when Defendant Binnix failed to control his speed

and rear-ended Plaintiff’s vehicle. Binnix was in the course and scope of his employment with The

Boeing Company at the time of the collision. The collision caused Plaintiff severe and life altering

injuries.

                                         V. LIABILITY

        5.01    The Boeing Company is grossly and ordinarily negligent for the following reasons:

               a.      Negligent in its hiring, training, supervision, and retention policies with

                       regard to its driver, Binnix;




PLAINTIFF’S ORIGINAL PETITION                                                               Page 2 of 4
   Case 4:21-cv-00841-O Document 1-3 Filed 07/12/21                  Page 4 of 5 PageID 14



                b.      Binnix’s negligence is imputed on The Boeing Company by the acts and

                        omissions of its employee, Binnix, through their agency relationship with

                        him, and the doctrine of respondeat superior.

        5.02    Binnix is grossly and ordinarily negligent for the following reasons:

                a.      He failed to keep a proper lookout for the Plaintiff’s safety that would have

                        been maintained by a person of ordinary prudence under the same or similar

                        circumstances;

                b.      He failed to control speed;

                c.      He failed to take proper evasive action that would have been taken by a

                        person of ordinary prudence under the same or similar circumstances;

                d.      He failed to remain reasonably attentive to the traffic and other conditions

                        existing on the roadway as a reasonably prudent person would have been

                        under the same or similar circumstances;

                e.      He failed to pay requisite attention as a reasonably prudent driver would;

                f.      He failed to timely apply his brakes; and

                g.      He ignored and breached applicable laws and regulations regarding the

                operation of his vehicle and thereby caused the collision – to wit, he failed to

                maintain a lane of traffic and only change when safe.

        5.03    The acts and omissions complained of proximately caused the Plaintiff’s injuries.

                                       VI. DECLARATORY RELIEF

        6.01    Plaintiff seeks a declaration that Binnix, while in the course and scope of his

employment with The Boeing Company was negligent and grossly negligent and thereby caused

injuries to the Plaintiff in the instant case.




PLAINTIFF’S ORIGINAL PETITION                                                                Page 3 of 4
   Case 4:21-cv-00841-O Document 1-3 Filed 07/12/21                  Page 5 of 5 PageID 15



                                        VII. DAMAGES

       7.01    As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff were caused to suffer severe bodily injuries and damages as set out below.

       a.      Reasonable expenses for necessary medical care in the past and future;

       b.      Lost wages and/or lost earning capacity, past and future;

       c.      Pain and suffering in the past and future;

       d.      Physical impairment in the past and future;

       e.     Disfigurement, past and future;

       f.      Defendants’ conduct when viewed objectively, involved an extreme degree of risk,
       considering the probability and magnitude of the potential harm to others, and of which
       each Defendant had actual, subjective awareness of the risk involved, but nevertheless
       proceeded with conscious indifference to the rights, safety and welfare of others,
       specifically including Plaintiff, as such, Plaintiff additionally seek exemplary damages as
       allowed by Chapter 41 of the Texas Civil Practice & Remedies Code.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the
Defendants be cited to appear and answer herein, and that upon final hearing of the cause, judgment
be entered for the Plaintiff against the Defendants, jointly and severally, for damages in an amount
within the jurisdictional limits of the Court, together with pre-judgment and post-judgment interest
at the maximum rate allowed by law, costs of court, and such other and further relief to which the
Plaintiff may show himself justly entitled.
                                            Respectfully submitted,
                                            RAD LAW FIRM
                                          BY:_/s/ Daryoush Toofanian____________
                                            DARYOUSH TOOFANIAN
                                            State Bar No. 24039801
                                            8001 LBJ Fwy, Suite 300
                                            Dallas, Texas 75251
                                            Phone (972) 661-1111
                                            Fax     (972) 661-3537
                                            efileDT@radlawfirm.com (service of documents)
                                            dtoofanian@radlawfirm.com (communications)
                                            ATTORNEY FOR PLAINTIFF



PLAINTIFF’S ORIGINAL PETITION                                                               Page 4 of 4
